DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “The system of claim 1, wherein:”.  It appears to the examiner that claim 12 should recite “The system of claim 11, wherein:”.   Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,923,112. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other.

Regarding Claim 1 (drawn to a method):                                                 
Current Application
Claim 1:

A computer-implemented method when executed on data processing hardware causes the data processing hardware to perform operations comprising: 







receiving, as input to a long short-term memory (LSTM) neural network, a training acoustic feature representation; 


generating, as an output from the LSTM neural network, a probability distribution over possible phoneme subdivisions by processing the training acoustic feature representation; 


identifying, from the probability distribution over possible phoneme subdivisions, a threshold number of highest-scoring phoneme subdivisions; and 


executing a backpropagation through time training process to determine trained values of parameters of the LSTM neural network using the threshold number of highest-scoring phoneme subdivisions identified from the probability distribution over possible phoneme subdivisions.
‘112
Claim 1:

A method of training an acoustic modeling long short-term memory (LSTM) neural network, the method comprising: 

obtaining, at an automated speech recognition (ASR) system, a training acoustic sequence comprising a respective training acoustic feature representation at each time step in a time step sequence; 

for each time step in the time step sequence: 
receiving, by the ASR system, as a corresponding input to the acoustic modeling LSTM neural network, the respective training acoustic feature representation at the time step; 

generating, by the ASR system, as a corresponding output from the acoustic modeling LSTM neural network, a corresponding probability distribution over possible phoneme subdivisions for the time step by processing the corresponding input; and 

selecting, by the ASR system, from the corresponding probability distribution over possible phoneme subdivisions for the time step, the phoneme subdivision associated with a highest probability; and 

executing, by the ASR system, a backpropagation through time training process to determine trained values of parameters of the acoustic modeling LSTM neural network using phoneme subdivisions selected for each time step of the time step sequence.



Regarding Claim 11 (drawn to a system):
Current Application
Claim 11:

A system comprising: 


data processing hardware; and 

memory hardware in communication with the data processing hardware and storing instructions that when executed by the data processing hardware cause the data processing hardware to perform operations comprising: 






receiving, as input to a long short-term memory (LSTM) neural network, a training acoustic feature representation; 

generating, as an output from the LSTM neural network, a probability distribution over possible phoneme subdivisions by processing the training acoustic feature representation; 


identifying, from the probability distribution over possible phoneme subdivisions, a threshold number of highest-scoring phoneme subdivisions; and 


executing a backpropagation through time training process to determine trained values of parameters of the LSTM neural network using the threshold number of highest-scoring phoneme subdivisions identified from the probability distribution over possible phoneme subdivisions.
‘112
Claim 11:

An automated speech recognition (ASR) system comprising: 

data processing hardware; and 

memory hardware in communication with the data processing hardware and storing instructions that when executed by the data processing hardware cause the data processing hardware to perform operations comprising: 

obtaining a training acoustic sequence comprising a respective training acoustic feature representation at each time step in a time step sequence; 

for each time step in the time step sequence: 
receiving, as a corresponding input to the acoustic modeling LSTM neural network, the respective training acoustic feature representation at the time step; 

generating, as a corresponding output from the acoustic modeling LSTM neural network, a corresponding probability distribution over possible phoneme subdivisions for the time step by processing the corresponding input; and 

selecting, from the corresponding probability distribution over possible phoneme subdivisions for the time step, the phoneme subdivision associated with a highest probability; and 

executing a backpropagation through time training process to determine trained values of parameters of the acoustic modeling LSTM neural network using phoneme subdivisions selected for each time step of the time step sequence.


It is clear that all of the elements of the application claims 1 and 11 are to be found in patent claims 2 and 11, as the application claims 1 and 11 fully encompasses patent claims 1 and 11.  The difference between the application claims 1 and 11 and patent claims 1 and 11 lies in the fact that the patent claims includes more elements and are thus more specific.  Thus, the invention of claims 1 and 11 of the patent is in effect a “species” of the “generic” invention of the application claims 1 and 11.  It has been held that eh  “generic” invention is anticipated by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 3 of the current application corresponds to claim 2 of U.S. Patent No. 10,923,112.  
Claim 4 of the current application corresponds to claim 3 of U.S. Patent No. 10,923,112.  
Claim 5 of the current application corresponds to claim 4 of U.S. Patent No. 10,923,112.  
Claim 6 of the current application corresponds to claim 5 of U.S. Patent No. 10,923,112.  
Claim 7 of the current application corresponds to claim 6 of U.S. Patent No. 10,923,112.  
Claim 8 of the current application corresponds to claim 10 of U.S. Patent No. 10,923,112.  
Claim 9 of the current application corresponds to claim 7 of U.S. Patent No. 10,923,112.  
Claim 10 of the current application corresponds to claim 8 of U.S. Patent No. 10,923,112.  
Claim 13 of the current application corresponds to claim 12 of U.S. Patent No. 10,923,112.  
Claim 14 of the current application corresponds to claim 13 of U.S. Patent No. 10,923,112.  
Claim 15 of the current application corresponds to claim 14 of U.S. Patent No. 10,923,112.  
Claim 16 of the current application corresponds to claim 15 of U.S. Patent No. 10,923,112.  
Claim 17 of the current application corresponds to claim 16 of U.S. Patent No. 10,923,112.  
Claim 18  of the current application corresponds to claim 20 of U.S. Patent No. 10,923,112.  
Claim 19 of the current application corresponds to claim 17 of U.S. Patent No. 10,923,112.  
Claim 20 of the current application corresponds to claim 18 of U.S. Patent No. 10,923,112.  
Claims 2 and 12 of the current application do not correspond to any claims of U.S. Patent No. 10,923,112.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith et al. (US 10,600,408) discloses content output management based on speech quality.
Smith et al. (US 2020/0251104) discloses content output management based on speech quality.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672